DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Choi on 6/7/21.
The application has been amended as follows: 

1.  (Currently Amended)	A method comprising, by a computing system:
receiving one or more querying images associated with a container of a pharmaceutical product, wherein each of the one or more querying images is based on a particular angle [[of]]for capturing an image of the container of the pharmaceutical product, wherein the pharmaceutical product comprises a lyophilized product associated with one or more product-attributes, and wherein each of the product-attributes is one of a physical form factor, a color, a level of transparency, viscosity, or a fill volume; 
calculating, for the container of the pharmaceutical product, one or more confidence scores associated with one or more defect indications, respectively, by processing the one or more querying images using a target machine-learning model; and 
determining, for the container of the pharmaceutical product, a defect indication from the one or more defect indications based on a comparison between the one or more confidence scores and one or more predefined threshold scores, respectively.

2.  (Previously Presented)	The method of Claim 1, wherein calculating the one or more confidence scores associated with the one or more defect indications for the one or more querying images comprises:

calculating the one or more confidence scores associated with the one or more defect indications based on one or more of:
	a relationship between the feature representations of the plurality of target training images and the plurality of defect indications; or
	the generated one or more feature representations of the one or more querying images.

3.  (Previously Presented)	The method of Claim 1, further comprising:
obtaining the one or more querying images using one or more optical camera sensors, wherein the one or more optical camera sensors capture the one or more querying images for the container of the pharmaceutical product from one or more angles, respectively.

4.  (Previously Presented)	The method of Claim 1, wherein the container comprises one or more of a cap, a seal, a stopper, a neck, a shoulder, a body, or a base.

5.  (Cancelled)		 

6.  (Cancelled)		

7.  (Previously Presented)	The method of Claim 1, wherein the defect indication comprises one or more of a critical defect, a major defect, or a minor defect. 

8.  (Previously Presented)	The method of Claim 7, wherein the pharmaceutical product comprises a lyophilized product, and wherein the critical defect comprises one or more of a cake appearance defect or a fill volume defect.

9.  (Previously Presented)	The method of Claim 8, wherein the cake appearance defect comprises one or more of a meltback, an extreme shrunken cake, an un-lyophilized cake, or a discoloration.

10.  (Previously Presented)	The method of Claim 7, wherein the pharmaceutical product comprises a lyophilized product, and wherein the major defect comprises a cake appearance defect, the cake appearance defect comprising one or more of an extreme product splash, a slanted cake, or a shrunken cake. 

11.  (Previously Presented)	The method of Claim 1, wherein the target machine-learning model is based on a convolutional neural network.

12.  (Previously Presented)	The method of Claim 1, wherein each of the one or more predefined threshold scores is determined based on an acceptance quality limit associated with the defect indication.

13.  (Previously Presented)	The method of Claim 1, further comprising: 
accessing a plurality of target training samples, the target training samples comprising a plurality of target training images associated with containers of the pharmaceutical product and a plurality of defect indications associated with the plurality of target training images, respectively; 
selecting a plurality of auxiliary training samples based on the target training samples, the auxiliary training samples comprising a plurality of auxiliary training images and a plurality of content categories associated with the plurality of auxiliary training images, respectively; and
training the target machine-learning model, the training comprising: 
training an auxiliary machine-learning model based on the plurality of auxiliary training samples;
generating feature representations of the plurality of target training images based on the auxiliary machine-learning model; and
learning, based on the generated feature representations and the plurality of defect indications, a relationship between the feature representations of the plurality of target training images and the plurality of defect indications.



15.  (Previously Presented)	The method of Claim 13, further comprising:
 obtaining the plurality of target training images using one or more optical camera sensors, wherein the one or more optical camera sensors capture one or more images for a selected product from one or more angles, respectively. 

16.  (Previously Presented)	The method of Claim 15, further comprising:
dividing the plurality of target training images into one or more groups of target training images, the one or more groups being associated with the one or more camera sensors, respectively. 

17.  (Previously Presented)	The method of Claim 16, wherein training the target machine-learning model further comprises:
generating one or more groups of feature representations for the one or more groups of target training images associated with the respective camera sensors, respectively;
learning, based on the one or more groups of feature representations, one or more sub-models, respectively; and
integrating the one or more sub-models to generate the target machine-learning model.

18.  (Currently Amended)	The method of Claim 17, wherein the target machine-learning model is based on a convolutional neural network comprising a plurality of layers, and wherein generating the one or more groups of feature representations 
dividing the plurality of layers into one or more groups of layers corresponding to the one or more camera sensors, respectively; and
processing the one or more groups of target training images associated with the respective camera sensors by the one or more groups of layers.



20.  (Previously Presented)	The method of Claim 13, wherein the plurality of content categories associated with the plurality of auxiliary training images do not match the plurality of defect indications associated with the plurality of target training images.

21.  (Currently Amended)	One or more computer-readable non-transitory storage media embodying software that is operable when executed to:
receive one or more querying images associated with a container of a pharmaceutical product, wherein each of the one or more querying images is based on a particular viewpoint of the container of the pharmaceutical product, wherein the pharmaceutical product comprises a lyophilized product associated with one or more product-attributes, and wherein each of the product-attributes is one of a physical form factor, a color, a level of transparency, viscosity, or a fill volume; 
calculate, for the container of the pharmaceutical product, one or more confidence scores associated with one or more defect indications, respectively, by processing the one or more querying images using a target machine-learning model; and 
determine, for the container of the pharmaceutical product, a defect indication from the one or more defect indications based on a comparison between the one or more confidence scores and one or more predefined threshold scores, respectively.

22.  (Currently Amended)	An apparatus comprising: 
one or more cameras, wherein each camera corresponds to a different angle of view;
one or more sensors;
one or more lights;
one or more trays;
one or more height controls;
one or more processors; and 
a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to:
, wherein the pharmaceutical product comprises a lyophilized product associated with one or more product-attributes, and wherein each of the product-attributes is one of a physical form factor, a color, a level of transparency, viscosity, or a fill volume; 
calculate, for the container of the pharmaceutical product, one or more confidence scores associated with one or more defect indications, respectively, by processing the one or more querying images using a target machine-learning model; and 
determine, for the container of the pharmaceutical product, a defect indication from the one or more defect indications based on a comparison between the one or more confidence scores and one or more predefined threshold scores, respectively. 

23.  (New)	The computer-readable non-transitory storage media of Claim 21, wherein the software that is operable when executed to calculate the one or more confidence scores associated with the one or more defect indications for the one or more querying images comprises software that is operable when executed to:
generate one or more feature representations of the one or more querying images by processing the one or more querying images using the target machine-learning model; and
calculate the one or more confidence scores associated with the one or more defect indications based on one or more of:
	a relationship between the feature representations of the plurality of target training images and the plurality of defect indications; or
	the generated one or more feature representations of the one or more querying images.

24.  (New)	The computer-readable non-transitory storage media of Claim 21, further comprising software that is operable when executed to:
obtain the one or more querying images using one or more optical camera sensors, wherein the one or more optical camera sensors capture the one or more querying images for the container of the pharmaceutical product from one or more angles, respectively.

25.  (New)	The computer-readable non-transitory storage media of Claim 21, wherein the container comprises one or more of a cap, a seal, a stopper, a neck, a shoulder, a body, or a base.

26.  (New)	The computer-readable non-transitory storage media of Claim 21, wherein the defect indication comprises one or more of a critical defect, a major defect, or a minor defect. 

27.  (New)	The computer-readable non-transitory storage media of Claim 26, wherein the pharmaceutical product comprises a lyophilized product, and wherein the critical defect comprises one or more of a cake appearance defect or a fill volume defect.

28.  (New)	The computer-readable non-transitory storage media of Claim 27, wherein the cake appearance defect comprises one or more of a meltback, an extreme shrunken cake, an un-lyophilized cake, or a discoloration.

29.  (New)	The computer-readable non-transitory storage media of Claim 26, wherein the pharmaceutical product comprises a lyophilized product, and wherein the major defect comprises a cake appearance defect, the cake appearance defect comprising one or more of an extreme product splash, a slanted cake, or a shrunken cake. 

30.  (New)	The computer-readable non-transitory storage media of Claim 21, wherein the target machine-learning model is based on a convolutional neural network.

31.  (New)	The computer-readable non-transitory storage media of Claim 21, wherein each of the one or more predefined threshold scores is determined based on an acceptance quality limit associated with the defect indication.

32.  (New)	The computer-readable non-transitory storage media of Claim 21, further comprising software that is operable when executed to: 

select a plurality of auxiliary training samples based on the target training samples, the auxiliary training samples comprising a plurality of auxiliary training images and a plurality of content categories associated with the plurality of auxiliary training images, respectively; and
train the target machine-learning model, the training comprising: 
train an auxiliary machine-learning model based on the plurality of auxiliary training samples;
generate feature representations of the plurality of target training images based on the auxiliary machine-learning model; and
learn, based on the generated feature representations and the plurality of defect indications, a relationship between the feature representations of the plurality of target training images and the plurality of defect indications.

33.  (New)	The computer-readable non-transitory storage media of Claim 32, wherein the pharmaceutical product comprises a lyophilized product, and wherein the lyophilized product is visible inside the containers in at least one of the target training images. 

34.  (New)	The computer-readable non-transitory storage media of Claim 32, further comprising software that is operable when executed to:
 obtain the plurality of target training images using one or more optical camera sensors, wherein the one or more optical camera sensors capture one or more images for a selected product from one or more angles, respectively. 

35.  (New)	The computer-readable non-transitory storage media of Claim 34, further comprising software that is operable when executed to:
divide the plurality of target training images into one or more groups of target training images, the one or more groups being associated with the one or more camera sensors, respectively. 


generate one or more groups of feature representations for the one or more groups of target training images associated with the respective camera sensors, respectively;
learn, based on the one or more groups of feature representations, one or more sub-models, respectively; and
integrate the one or more sub-models to generate the target machine-learning model.

37.  (New)	The computer-readable non-transitory storage media of Claim 36, wherein the target machine-learning model is based on a convolutional neural network comprising a plurality of layers, and wherein the software that is operable when executed to generate the one or more groups of feature representations comprises software that is operable when executed to:
divide the plurality of layers into one or more groups of layers corresponding to the one or more camera sensors, respectively; and
process the one or more groups of target training images associated with the respective camera sensors by the one or more groups of layers.

38.  (New)	The computer-readable non-transitory storage media of Claim 32, wherein the plurality of content categories comprises a plurality of handwritten numeric digits.

39.  (New)	The computer-readable non-transitory storage media of Claim 32, wherein the plurality of content categories associated with the plurality of auxiliary training images do not match the plurality of defect indications associated with the plurality of target training images.

40.  (New)	The apparatus of Claim 22, wherein the processors operable when executing the instructions to calculate the one or more confidence scores associated with the one or more defect indications for the one or more querying images comprises software that is operable when executed to:
generate one or more feature representations of the one or more querying images by processing the one or more querying images using the target machine-learning model; and

	a relationship between the feature representations of the plurality of target training images and the plurality of defect indications; or
	the generated one or more feature representations of the one or more querying images.

41.  (New)	The apparatus of Claim 22, further comprising software that is operable when executed to:
obtain the one or more querying images using one or more optical camera sensors, wherein the one or more optical camera sensors capture the one or more querying images for the container of the pharmaceutical product from one or more angles, respectively.

42.  (New)	The apparatus of Claim 22, wherein the container comprises one or more of a cap, a seal, a stopper, a neck, a shoulder, a body, or a base.

43.  (New)	The apparatus of Claim 22, wherein the defect indication comprises one or more of a critical defect, a major defect, or a minor defect. 

44.  (New)	The apparatus of Claim 43, wherein the pharmaceutical product comprises a lyophilized product, and wherein the critical defect comprises one or more of a cake appearance defect or a fill volume defect.

45.  (New)	The apparatus of Claim 44, wherein the cake appearance defect comprises one or more of a meltback, an extreme shrunken cake, an un-lyophilized cake, or a discoloration.

46.  (New)	The apparatus of Claim 43, wherein the pharmaceutical product comprises a lyophilized product, and wherein the major defect comprises a cake appearance defect, the cake appearance defect comprising one or more of an extreme product splash, a slanted cake, or a shrunken cake. 



48.  (New)	The apparatus of Claim 22, wherein each of the one or more predefined threshold scores is determined based on an acceptance quality limit associated with the defect indication.

49.  (New)	The apparatus of Claim 22, further comprising software that is operable when executed to: 
access a plurality of target training samples, the target training samples comprising a plurality of target training images associated with containers of the pharmaceutical product and a plurality of defect indications associated with the plurality of target training images, respectively; 
select a plurality of auxiliary training samples based on the target training samples, the auxiliary training samples comprising a plurality of auxiliary training images and a plurality of content categories associated with the plurality of auxiliary training images, respectively; and
train the target machine-learning model, the training comprising: 
train an auxiliary machine-learning model based on the plurality of auxiliary training samples;
generate feature representations of the plurality of target training images based on the auxiliary machine-learning model; and
learn, based on the generated feature representations and the plurality of defect indications, a relationship between the feature representations of the plurality of target training images and the plurality of defect indications.

50.  (New)	The apparatus of Claim 49, wherein the pharmaceutical product comprises a lyophilized product, and wherein the lyophilized product is visible inside the containers in at least one of the target training images. 

51.  (New)	The apparatus of Claim 49, further comprising software that is operable when executed to:


52.  (New)	The apparatus of Claim 51, further comprising software that is operable when executed to:
divide the plurality of target training images into one or more groups of target training images, the one or more groups being associated with the one or more camera sensors, respectively. 

53.  (New)	The apparatus of Claim 52, wherein the software that is operable when executed to train the target machine-learning model further comprises software that is operable when executed to:
generate one or more groups of feature representations for the one or more groups of target training images associated with the respective camera sensors, respectively;
learn, based on the one or more groups of feature representations, one or more sub-models, respectively; and
integrate the one or more sub-models to generate the target machine-learning model.

54.  (New)	The apparatus of Claim 53, wherein the target machine-learning model is based on a convolutional neural network comprising a plurality of layers, and wherein the software that is operable when executed to generate the one or more groups of feature representations comprises software that is operable when executed to:
divide the plurality of layers into one or more groups of layers corresponding to the one or more camera sensors, respectively; and
process the one or more groups of target training images associated with the respective camera sensors by the one or more groups of layers.

55.  (New)	The apparatus of Claim 49, wherein the plurality of content categories comprises a plurality of handwritten numeric digits.



Allowable Subject Matter
Claims 1- 4 and 7- 56 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ” wherein the pharmaceutical product comprises a lyophilized product associated with one or more product-attributes, and wherein each of the product-attributes is one of a physical form factor, a color, a level of transparency, viscosity, or a fill volume.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 4912318 discloses inspection equipment for inspecting products including medicines such as phials and ampuls and foods such as drinking water.  The products are placed on the pedestals of an indexing turn table to be intermittently transferred.  The products are held on their peripheral surface by a disk turn table and a pair of rollers and rotated on their own axes by the turn of the disk turn table.  The products intermittently transferred are lighted on their surface to be inspected for each stop, inspected by being imaged with an imaging device, and sorted into a nondefective products group and a defective products group with a sorting device.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov